Citation Nr: 0930462	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-39 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus 
type 2, claimed as due to herbicide exposure .  

2.	Entitlement to service connection for hepatitis C.  

3.	Entitlement to service connection for low back disability 
characterized as arthritis of the lumbar spine.  

4.	Entitlement to service connection for an eye disability, 
to include  as secondary to diabetes mellitus type 2.  

5.	Entitlement to service connection for a bilateral leg 
disability,  to include as  secondary to diabetes mellitus 
type 2.  



REPRESENTATION

Appellant represented by:	Charles E. Stalnaker, J.D. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to December 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004rating decision in 
which the RO, inter alia, denied service connection for 
diabetes mellitus type 2;for hepatitis C; for low back 
disability characterized as arthritis; and for an eye 
disorder,  and a leg disorder, each to include as secondary 
to diabetes mellitus type 2.  A notice of disagreement (NOD) 
was received in October 2004, and a statement of the case 
(SOC) was issued in October 2005. The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.  

In June 2009, the appellant testified during a hearing before 
the undersigned Veterans Law Judge in Washington D.C.  A 
transcript of that hearing is of record.  During the hearing, 
the Veteran submitted additional evidence (consisting of the 
results of Internet research, and lay statement), along with 
a signed waiver of initial RO consideration of the evidence.  
See 38 C.F.R. §§ 20.800, 20.1304 (2008).

The Board notes that the Veteran previously was represented 
by the Disabled American Veterans (DAV).  However, on the 
date of the hearing, the Veteran revoked the power of 
attorney in favor of DAV, and furnished a VA Form 21-22, 
Appointment of Individual as Claimant's Representative, 
identifying Charles E. Stalnaker as his agent for purposes of 
the hearing, and David L. Huffman as his agent thereafter.  
The Bard recognizes the change in representation,  

In July 2009, the undersigned granted a motion of the 
Veteran's agent to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 
C.F.R. § 20.900(c) (2008).

The Bard decision on the claims for service connection for 
hepatitis C, for low back disability, and for leg disability 
is set forth below.  The matters of service connection for 
diabetes mellitus type 2 and for an eye disability are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.	Hepatitis C was not shown in service, and there is no 
medical evidence or opinion even suggesting that there exists 
a medical relationship between any current hepatitis C and  
service. 

3.	A low back disability was not shown in service, and there 
is no medical evidence or opinion even suggesting that there 
exists a medical relationship between any current low back 
disability and service (to include evidence that  
degenerative changes of the lumbar spine were manifest within 
one year of the Veteran's separation from service).

4.	Competent medical evidence establishes that the Veteran 
does not have-and has not had at any time pertinent to the 
appeal-any leg disability of either lower extremity.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.	The criteria for service connection for  low back 
disability, characterized as arthritis of the lumbar spine, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

3.	The criteria for service connection for bilateral leg 
disability, to include as secondary to diabetes mellitus type 
2, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, October and December 2003 pre-rating letters 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would 
be obtained by VA, and the need for the Veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The February 2004 RO rating decision reflects the 
initial adjudication of the claims herein decided after 
issuance of that letter.  Hence, the October and December 
2003 letters met all four of Pelegrini's content of notice 
requirements as well as the VCAA's timing of notice 
requirement.

The Board notes that, regarding the Dingess/Hartman notice 
requirements, in this appeal, the Veteran's status is not at 
issue, and the RO provided notice as to existence of 
disability and nexus in the notice letters identified above.  
While the RO did not furnish notice pertaining to VA's 
assignment of disability ratings and effective dates until 
February 2007-after the last adjudication of these claims-
the timing of such notice is not shown to prejudice the 
Veteran.  Because each claim decided herein is denied, no 
disability rating or effective date is, or is to be, 
assigned. Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records and post-service VA outpatient 
treatment records, as well as medical records utilized by the 
Social Security Administration in a favorable benefits 
determination.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's Board 
hearing, as well as various written statements provided by 
the Veteran and by his agent, on his behalf.  As explained in 
more detail below, the Board finds that no further RO action 
to develop the record in connection with any of these claims 
is required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R.§§ 3.307, 3.309. 

Considering the record in light of the above noted authority, 
the Board finds that service connection for hepatitis C, a 
low back disability, and leg disability of the lower 
extremities is not warranted.  

Review of the Veteran's service treatment records shows that 
the Veteran had no complaints related to hepatitis, a low 
back disability or to leg disability of the lower extremities 
while on active duty.  Medical records of treatment 
subsequent to service include VA treatment records dated from 
May 2000 to January 2008.  May and June 2003 assessments of 
hepatitis were made and degenerative joint disease of the 
lumbar spine was found on X-ray studies.  There is no 
indication of a relationship between either disorder and 
service found in the medical records.  In February 2004, the 
Veteran underwent electromyelogram (EMG) and nerve conduction 
velocity (NCV) testing to evaluate his complaints of pain in 
the left lateral foot.  These tests were normal, with no 
evidence suggestive of left peroneal motor neuropathy or 
sensory polyneuropathy.  

No hepatitis C or chronic low back disability was shown in 
service, and there is no medical evidence of degenerative 
changes of the lumbar spine within one year of the Veteran's 
separation from service.  The Board notes the argument of the 
Veteran's agent that no medical opinion has obtained to 
address the questions of whether hepatitis C could have 
originated as a result of the inoculations that the Veteran 
received (or, alternatively, from in-service sexual activity 
or a dental procedure not involving a blood transfusion ), or 
whether a back disability could have resulted from the work 
he did loading ships cargo while on active duty.  After 
review of the record, however, the Board concludes that a 
remand for any such opinions is not necessary to decide these 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

Here, however, the standards of McLendon are not met with 
respect to either of these claims, as there simply is no 
persuasive indication that any in service event occurred that 
is in any way associated with the development of hepatitis C 
or low back disability, to include any arthritis of the 
lumbar spine.  The Board emphasizes that there is nothing in 
the governing legal authority requiring a medical opinion 
based on pure conjecture; indeed, the provisions of 38 C.F.R. 
§ 3.102-which sets forth the benefit-of-the-doubt doctrine-
prohibits an award of service connection on such a basis.  As 
the existing evidence provides no reasonable possibility that 
further medical opinion would aid in substantiating either 
claim, such assistance is not considered necessary in this 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
McLendon.  

Significantly, moreover, neither the Veteran nor his agent 
has presented or identified any existing medical evidence or 
opinion that, in fact, supports a claim for service 
connection for either hepatitis C or a low back disability, 
to include lumbar arthritis.  The Board specifically notes 
that, with respect to the claim for hepatitis C, the agent's 
comments about the notation of a sexually transmitted disease 
in the Veteran's service treatment records-as a reflection 
that the Veteran engaged in sexual activity (see Transcript, 
pp. 10-11)-without more, provides neither support for the 
claim for service connection, nor a basis to obtain a medical 
opinion in connection with the claim.

Regarding the claim for bilateral leg disability, the Veteran 
has specifically contended that such disability is due to 
diabetes mellitus, for which he is also seeking service 
connection (addressed in the remand, below).  Here, however, 
the resolution of the claim for service connection for leg 
disability is not dependent upon the outcome of the claim for 
service connection for diabetes mellitus because there is no 
medical suggestion whatsoever that the Veteran has any leg 
disability.  Again, neither the Veteran nor his agent has 
presented or identified any existing medical evidence or 
opinion indicating that the Veteran, in fact, suffers from 
any current leg disability-to include peripheral neuropathy, 
as indicated by the Veteran's agent during his hearing (see 
Transcript, p. 20).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability. See 38 U.S.C.A. § 
1110.  Hence, where, as here, there is no competent evidence 
indicating that the Veteran has, at a minimum, the disability 
for which service connection is sought, there can be no valid 
claim for service connection for the disability-on any 
basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as those 
offered by his agent on his behalf.  However, none of these 
assertions provide a basis for allowance of the claim.  As 
indicated above, these claims turn on the questions of 
current disability and/or medical relationship between 
current disability and service-matters within the province 
of medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As laymen without the appropriate 
medical training and expertise, neither the Veteran nor his  
agent is competent to render a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claims for service connection for hepatitis C, for low back 
disability, and for bilateral leg disability must be denied.  
In reaching the  conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.  

Service connection for arthritis of the lumbar spine is 
denied.  

Service connection for bilateral leg disability is denied.  


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims for service connection for diabetes 
mellitus type 2 and for an eye disability is warranted.  

During his Board  hearing, the Veteran and his agent pointed 
out that several lay statements have been submitted 
supporting the assertion that the ship on which the Veteran 
served,  U.S.S Arnold J. Isbell (dd-869),  docked for 
resupply in Vietnam.  As the claim for diabetes mellitus type 
2 is related to the Veteran's claimed exposure to herbicides 
while on land in Vietnam, they have requested that these 
allegations be investigated.  It has been specifically 
alleged that the ship docked in Ad Nang between December 1965 
and January 1966.  It has also been requested that an 
examination be conducted to ascertain whether a possible 
relationship exists between any current eye disorder and the 
treatment the Veteran received for an eye disability while on 
active duty in June 1965.  

Accordingly, on remand, the RO should undertake necessary 
development to attempt to verify whether the U.S.S Arnold J. 
Isbell (dd-869) docked for resupply in Ad Nang during 
December 1965 and January 1966, to specifically include 
through the U.S. Army Joint Services and Records Research 
Center (JSRRC) and any other source(s), as appropriate.  If 
the search for corroborating evidence leads to negative 
results, the RO should notify the Veteran of this fact, 
explaining the efforts taken , and describing further action 
(if any) to be taken.

Regarding the claim for service connection for an eye 
disability, the Board notes that the record includes evidence 
indicating that the Veteran suffered an eye injury during 
service in June 1965.  Moreover, while post-service record 
includes evidence suggesting that the Veteran may have 
current eye disability, the exact nature of such disability 
is unclear, and no medical opinion addresses the 
relationship, if any, between the in-service injury and 
current eye disability.  Under these circumstances, the Board 
finds that medical examination and opinion would be helpful 
in resolving this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4); McLendon.  

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an ophthalmologist, at a VA medical facility.  
The Veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim for service connection.  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the 
remaining claims on appeal.  The RO's letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  The RO's adjudication of these claims should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claims (to include, for the 
sake of efficiency, that submitted during the June 2009 
hearing, notwithstanding the signed waiver of initial RO 
consideration of the evidence). 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake necessary 
action to attempt to independently verify 
whether the U.S.S Arnold J. Isbell (dd-
869) docked for resupply during December 
1965 and January 1966, to particularly 
include contact with the JSRRC (and other 
appropriate source(s)). Any additional 
action necessary for independent 
verification of this occurrence, to 
include follow-up action requested by the 
contacted entity, should be accomplished. 
If the search for corroborating records 
leads to negative results, the RO should 
notify the Veteran and afford him the 
opportunity to respond. The RO should 
also follow up on any additional action 
suggested by JSRRC.

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, 
explaining the efforts taken, and 
describing further action (if any) to be 
taken.

2.  The RO should send to the Veteran and 
his agent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA  examination, by an ophthalmologist, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The physician should  render an opinion 
regarding the correct diagnosis for 
current eye disability. Then, with 
respect to each diagnosed eye disability, 
the examiner should render an opinion, 
consistent with sound medical principles, 
as to  whether it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the disability 
is medically related to in-service injury 
or disease-particularly, the injury that 
occurred in June 1965.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence (particularly, all that received 
since the RO's last adjudication of the 
claims, to include that submitted during 
the Board hearing) and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his agent an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  The RO is also reminded that 
this appeal has been advanced on the Board's docket.  See 38 
U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) 
(2008).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


